In a proceeding pursuant to article 78 of the CPLR to annul a determination of respondent State Liquor Authority, dated March 1, 1972, which canceled petitioner’s special on-premises liquor license, the appeal is from a judgment of the Supreme Court, Westchester County, entered May 26, 1972, which dismissed the petition. Judgment affirmed, without costs. Ho opinion. Latham, Gulotta and Brennan, JJ., concur; Hopkins, Acting P. J., and Shapiro, J., dissent and vote to reverse the judgment and grant the petition to the extent of reducing the penalty of cancellation *546to suspension of license for a period of four months, with the following memorandum: In our opinion, the proof adduced substantially supported charges “1” through “5”, but, under the circumstances of this case, the penalty of cancellation was not warranted and a penalty of a four-month suspension would be appropriate.